Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because numeral 30 (electronic measuring/operating circuit) is not labeled in as figure as listed on page 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electronic measuring/operating circuit (claim 14 and 26) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
The disclosure is objected to because of the following informalities: The specification uses claim numbers that change during the prosecution and should be avoided.  On page 5, lines 19 and 22, “coupling element” is referred by numerals 12 and 21, respectively. Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Clamp-on ultrasonic flowmeter and method for adjusting transducer element using an adjusting device having at least two degrees of freedom.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 21, 23 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 21 and 24, the use of term, “especially” renders the claim indefinite as it makes it unclear if the limitation after the term, “especially” further defines the claim or is it referring to an example.
Regarding claim 23, at line 2, the phrase, “each having two end faces” and at line 3, the phrase, “via an inner end face in each case” is not clear if they are referring to the same element or they are different. What is the difference between the end faces and the inner end face?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wiest et al. (2007/0151364) in view of Toshihiro et al. (JP2002-139357) (hereinafter Wiest or Toshihiro).
Regarding claims 14 and 15, Wiest teaches a clamp-on ultrasonic flowmeter (para 0001) comprising: a measuring tube (3) for guiding a medium (4); a pair of ultrasonic contact transducers (2, 2) which, along a measuring tube axis, are arranged on the measuring tube offset from each other (Fig. 4); an electronic measuring/operating circuit (9) for operating the ultrasonic contact transducers and for generating flow measurement values of the medium, wherein each ultrasonic contact transducer has at least one transducer element (5) for generating and detecting ultrasonic signals and a coupling element (11, 22), wherein the transducer element is located on a first side (18) of the coupling element, said side facing away from the measuring tube, and wherein the coupling element is designed to be acoustically coupled to the measuring tube via a second side of the coupling element, said second side facing the measuring tube, and to transmit ultrasonic signals between the transducer element and measuring tube and vice versa, wherein the ultrasonic flowmeter, for at least one first ultrasonic contact transducer of the pair, has an adjusting device (7) for adjusting the ultrasonic contact transducer, wherein the adjusting device is arranged between the transducer element (5) and the first side (18) of the coupling element (11), characterized in that the adjusting device is configured to modify at least one angle of a signal path with respect to the coupling face and/or a signal path length (para 0029-0030, 0047), wherein the adjusting device is acoustically and mechanically coupled to the coupling element and the transducer element or measuring tube (Fig. 3, 4), but does not explicitly teach the adjusting device has at least two degrees of freedom or three degree of freedom. Toshihiro teaches the adjusting device has at least two degrees of freedom or three degree of freedom (Fig. 2, para 0045-0046, circumferential and axial directions). It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of Toshihiro in the device of Wiest in order to adjust the transmission angle of the transducer with respect to the other transducer since such adjustments would provide accurate measurements when transducers are properly oriented with respect to different piping arrangements.
Regarding claim 16, Wiest teaches a first degree of freedom makes it possible to tilt the signal path by a first angle, relative to the coupling face, in a first plane perpendicular to the coupling face (Fig. 3-6, para 0048).
Regarding claim 17, Wiest teaches the first plane contains the measuring tube axis (Fig. 4, para 0011, 0016, 0046 and 0049).
Regarding claim 18, Wiest teaches the flowmeter has the adjusting device for each ultrasonic contact transducer of the pair (Fig. 4).
Regarding claim 24, while, Wiest or Toshihiro do not explicitly discuss the acoustic impedances of the transducer element, the coupling element, and the adjusting device deviate from one another by less than 50%, it is within the scope of a skilled individual to match the impedances of the transducer element, the coupling element and the adjusting device in order for proper transmission of the acoustic waves.
Regarding claim 25, Wiest teaches the measuring/operating circuit is configured to operate the adjusting device and to adjust the flowmeter during the measurement operation (para 0047-0049).
Claims 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wiest in view of Toshihiro as applied to claim 14 above, and further in view of Desai (2010/0046576).
Regarding claim 19, Wiest in view of Toshihiro do not teach the transducer element is segmented into segments, each segment being individually controllable, wherein the segmentation is an angular segmentation or a linear segmentation along the measuring tube axis. Desai teaches the transducer element is segmented into segments, each segment being individually controllable (para 0026). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a plurality of segmented transducer that would be controlled individually in order to adjust the angle and penetration strength of the ultrasonic beam into the pipe wall.
Regarding claim 26, Weist in view of Toshihiro teach the method for adjusting a clamp-on ultrasonic flowmeter (Figs. 4-6), but does not explicitly teach the method includes steps of. setting various settings of the at least one adjusting device; for each setting, measuring an amplitude and/or phase and/or time duration of at least one ultrasonic signal generated by a first ultrasonic contact transducer using a second ultrasonic contact transducer; wherein a setting comprises a selection of values from the magnitudes representing the at least two degrees of freedom; maximizing the amplitude or the bandwidth or minimizing the time duration; and performing an adjustment before or during a measurement process of a flow of medium through the measuring tube. Desai teaches controlling and measuring the amplitude and firing sequence of individual transducer elements (para 0026). It would have been obvious to one having ordinary skill in the art at the time the invention was made to set and measure amplitude of the transducer elements in order to provide adjustment of the angle and penetration strength of the ultrasonic beam.

Allowable Subject Matter
Claims 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts made available fail to teach or fairly suggest a clamp-on flowmeter including an adjusting device having a deformable element and a deformation device, wherein the shape of the deformable element is directly or indirectly adjustable by the deformation device or the actuator device having at least one piezoelectric element or the deformation device having a plate-shaped element which is arranged on a side, facing the transducer element, of the adjusting device or the adjusting device has at least two wedges, each having two end faces and an edge face, wherein the wedges are acoustically and mechanically coupled via an inner end face in each case, wherein a first wedge is acoustically and mechanically coupled to the coupling element via an outer end face and wherein a second wedge is acoustically and mechanically coupled to the transducer element or the measuring tube via an outer end face, wherein the wedges are mounted such that they can rotate relative to one another and relative to the transducer element or the measuring tube and the coupling element.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miki et al. (20170328869) disclose an adjustable device to adjust the positioning of the transducer elements on a pipe. Rost (4,680,967) teaches an ultrasonic transducer disposed on a first wedge-shaped coupling element and a second wedge-shaped coupling element disposed on the first coupling element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        2/10/2022